Title: To Thomas Jefferson from Thomas Jefferson Randolph, 31 January 1826
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


My dear grandfather
Jany 31 1826

I hastened upon my first arrival here to deliver your letters and commune with your friends upon the subject of the lottery, the leading men have taken up the affair with zeal and are making their impressions upon others. we propose on thursday to ask leave to bring in the bill. your friends are confident of  success. The bill has been drawn in conformity to the opinions of the most zealous and most Judicious of your friends. It is drawn with a preamble simply stating the length of your public services. the consequent embarrassment thereupon.  To take away all ground of objection as a scheme to raise money valuers are appointed to set a fair & liberal value on the property on the usual credit and we are authorised to raise such a sum as will give us that valuation nett. I have named persons in whose character and feelings I could rely. I hope by next mail to give you more decisive information. I will purchase the negroe cloathing and send it onever & affectionately yoursTh: J. Randolph